Citation Nr: 1814303	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  09-43 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety disorder and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to September 2004.

This matter arrives before the Board of Veterans' Appeals (Board) following a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2013, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer with the Board.  The Board has offered the Veteran an opportunity to provide testimony to the undersigned VLJ; however, the Veteran has not selected that option.  

The Board will, therefore, proceed with the Veteran's August 2013 testimony, which is found in the Legacy Content Manager (LCM).  The Veteran's entire claims file is located on the Veterans Benefit Management System and/or LCM databases.

The Veteran's appeal has been subject to several Board remands; the most recent remand occurred in April 2017.  The Board finds that the RO has substantially complied with the latest remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   Now that the requisite development is complete, and the record contains the necessary evidence, the Board is prepared the render the decision found below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

An acquired psychiatric disorder, to include bipolar disorder, anxiety disorder and/or PTSD, did not manifest in service and is not otherwise related thereto, to include the reported symptoms during service.  Nor is there evidence of psychiatric disorder incurrence within one year of service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in active service, nor may any psychosis be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Review of the claims file reveals compliance with VA's duty to notify by way of a letter dated in August 2008.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  See also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), private medical evidence, VA treatment records, and VA examination reports.  For his part, the Veteran has submitted personal statements, argument from his representative, and additional private medical evidence.  

The Veteran was afforded a VA examination and opinion in November 2008 that addressed the etiology of his psychiatric condition(s).  In June 2014, April 2016, July 2017, and December 2017, additional VA examination reports were generated; all reports followed thorough review of the Veteran's claims file.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Upon close review, the Board finds the July and December 2017 VA provider reports were thorough, exceptionally detailed, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  The VA examination also considered the Veteran's lay assertions.  As such, there is no persuasive basis for any further VA examination or opinion as to the psychiatric disorder issue on appeal.  The Veteran's service connection claim has been pending in the VA system for more than a decade, and requires a prompt resolution.  

With regard to the previous April 2017 Board remand, a remand by the Board confers on the claimant a legal right to compliance with the remand order.  Stegall, 11 Vet. App. at 271.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.   However, only "substantial" compliance with the remand order, not strict compliance, is required.  Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  In the present case, the Board has reviewed its April 2017 remand directives, finding that the RO has substantially complied with the Board's instructions.  There is no allegation to the contrary from either the Veteran or his representative.

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C. § 5103A (2012).  Hence, there is no error or issue that precludes the Board from addressing the merits of the service-connection issue on appeal.


II. Applicable Statutes, Regulations and Jurisprudence with Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

      B. Service-Connection, Generally 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Initially, none of the Veteran's currently diagnosed mental health disorders  are an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Instead, 38 C.F.R. § 3.303(a) and (d) apply in the present case.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).   VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  

In the present case, the RO certified the Veteran's appeal to the Board in May 2010, which is before August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is not controlling in the present case.  The Board is, therefore,  cognizant that DSM-IV diagnoses and GAF scores are evidence that should be considered in assessing this claim to entitlement.  

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).   The Federal Circuit Court recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker, 708 F.3d at 1338-39.

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The nexus element may also be fulfilled by competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of a psychiatric disorder since service.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.   Davidson, 581 F.3d at 1316. 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Davidson, 581 F.3d at 1316; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).   "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and (VA adjudicators) must be determined on a case-by-case basis."   Id.

For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

      B. Analysis and Conclusion

In a September 2008 Statement in Support of Claim, the Veteran initiated his claim to entitlement for an acquired psychiatric disorder.  At that time, the Veteran posited that, "(w)hen jaw was broken, ever since have terrible nightmares and panic attacks. Take Clonazepam daily and am in counseling weekly."  (sic)

Upon thorough and deliberate review of the Veteran's claims file, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety disorder and/or PTSD.

The first, and perhaps most fundamental requirement, for any service-connection claim is proof the Veteran currently has the claimed disability.  38 U.S.C. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Here, the Veteran has been diagnosed with multiple psychiatric conditions.  See December 2017 VA Examination Addendum.  Thus, it is undisputed the Veteran has current psychiatric disabilities; therefore, the first element of a service connection claim is present.  See Holton, 557 F.3d at 1366.

The remaining concern is whether any current psychiatric disorder manifested in service or is otherwise related thereto.

As noted above, the Veteran initiated his service-connection claim with an assertion that he endures terrible nightmares and panic attacks because of an in-service break of his jaw.  See September 2008 VA 21-0781.  

A review of the Veteran's STRs reveals that he was treated in July 1998 at the Bassett Army Community Hospital.  While on active duty, the Veteran arrived at the emergency room to report an assault.   At that time, the Veteran reported being struck by a fist from behind.  He complained of pain and swelling in the right angle of the mandible.  When the Veteran reported to the ER, he was noted to display "obvious distress with significant swelling over the right cheek."  The Veteran underwent four quadrant third molar extraction 48-hours before reporting to the ER with swelling of the cheek.

The Veteran's STRs also include his self-reported ailments on a May 2004 military Separation questionnaire, DD Form 2807-1.  Relevant to issue currently before the Board, the Veteran reported his broken jaw (1999), frequent indigestion, ulcer, use of Celexa for anxiety and depression, difficulty sleeping, counseling for ADHD and depression, and an attempted suicide in April 2002.   

In November 2008, the Veteran underwent a VA examination to determine the nature and etiology of any current psychiatric disorder.  At that time, the VA provider identified a previous diagnosis of generalized anxiety disorder dating back to August 2004.   During the interview portion of the VA examination, the Veteran reported that he was treated for anxiety and migraine headaches in August 2004.  The Veteran also reported that emotional distress began to develop in 1999 or 2000.  He reported that he was randomly assaulted, suffered a broken jaw, and endured four days of hospitalization.  At the conclusion of the November 2008 examination, the VA provider identified bipolar disorder and alcohol dependence as current diagnoses.  The VA provider concluded that the Veteran did not fit the criteria for PTSD.  A GAF score of 55 was assigned after this psychiatric evaluation. 

In May 2013, the Veteran's representative contested the conclusion(s) of the latest VA provider.  Therein, the representative posited that, "(t)he evidence of record is clearly indicative of the onset of a psychological malady while Veteran was serving on active duty military service.  Although he was not diagnosed with bipolar disorder at that time, it is not clear whether the VA Examiner has rejected an
etiological link between the in-service symptomatology and the current diagnosis of
bipolar disorder."

In June 2014, the Veteran underwent another VA examination to determine the nature and etiology of any currently endured psychiatric disorder.  The Veteran arrived at this examination on time, unaccompanied, without assistance, and well-groomed.  At the conclusion of the examination, the VA provider identified two current diagnoses, Unspecified Anxiety Disorder and Cannabis Abuse.  The VA provider specifically noted that the Veteran did not conform to the DSM-5 criteria for PTSD.  Additionally, the VA provider opined that, "Veteran's Unspecified Anxiety Disorder is less likely as not (a 50 percent or greater probability) related to service. The reasons include current life stressor and his results on the MMPI."  With regard to the MMPI, the VA provider noted that, "people with the Veteran's response patterns tend to over report their symptoms or exaggerate.  That is, the person may have an actual mental health diagnosis but they over report [or] exaggerate their symptoms."

In April 2016, a VA provider reviewed the Veteran's claims file to determine the nature and etiology of any currently endured psychiatric disorder.  Dr. S identified various diagnoses that had been assigned to the Veteran after his period of military service.  However, Dr. S only aligned with the following diagnoses, Unspecified Anxiety Disorder, Alcohol Use Disorder, and Cannabis Use Disorder.  Dr. S opined that, "(his) rational is that Veteran's Unspecified Anxiety Disorder is better accounted for by financial problems and his response patterns on the MMPI-2 RF were indicative of someone who tended to exaggerate symptoms."  Regarding the Veteran's other current psychiatric disorders, Dr. S opined that, "Veteran's Alcohol Use Disorder and Cannabis Use Disorder are less likely than not incurred in or otherwise related to the Veteran's active military service.  Rationale is that according to past reports Veteran's substance 'abuse' problems as indicated by substance abuse treatment started in 2008."

In July 2017, a different VA provider reviewed the Veteran's claims file to determine the nature and etiology of any currently endured psychiatric disorder.  In the resultant report, Dr. D noted that the Veteran's current diagnoses included Alcohol Use Disorder, Alcohol Induced Depressive Disorder, Alcohol Induced Anxiety Disorder, and Persistent Depressive Disorder (with anxious distress and intermittent major depressive episodes).  Dr. D specifically noted that there was no diagnosis for Bipolar Disorder and/or PTSD.  Dr. D noted that various diagnoses had been delivered at different times (and by different providers) throughout the claim period.  Dr. D surmised that three of these earlier diagnoses fell under the umbrella of Persistent Depressive Disorder (with anxious distress and intermittent major depressive episodes).  

Dr. D opined that, "the evidence of record indicates the veteran has a long-term depression dating back-by his own admission-to childhood: (Veteran) tearfully endorses chronic 'sadness and self-hatred' . . .." Dr. D further refined his opinion with, "it appears that the underlying Persistent Depressive Disorder which existed before the veteran's alcoholism- is WORSENED by the short-term and long-term effects of his alcoholism.  Chronic abuse of alcohol is known to cause both depression and anxiety.  So a depressive disorder with anxiety features already existing in this Veteran, has been worsened over the years by his alcoholism."  

With regard to the previously diagnosed Bipolar disorder, Dr. D opined that, "(h)is most recent psychiatrist noted 'no mania/mixed features'-without which bipolar disorder cannot be diagnosed.  Other, earlier providers have also rejected bipolar disorder in favor of the diagnoses listed above.  A psychological assessment at the Bonham Domiciliary in June 2008 noted, 'there is an absence of mood patterning, or cycles beyond the normal ebb and flow of pervasive and characteristic anger.'  This writer would add that alcohol intoxication is known to cause mood lability and impulsiveness-which the veteran himself has specifically mentioned occurs when he's been drinking ('I get very impulsive when I am drinking'). . . So Bipolar Disorder is not really well supported by the evidence."

Dr. D. did not diagnose a cannabis use disorder, because he identified alcohol abuse as the Veteran's primary problem.  Dr. D commented that, "if he does smoke pot as a way to relax, he does so in response to anxiety that is less likely than not due to service."  With regard to alcohol abuse, Dr. D noted that, "alcohol intoxication leads to mood lability and impulsiveness; withdrawal leads to anxiety, agitation, sweating, and tremors; and chronic use leads to depression and anxiety-all symptoms the veteran claims as evidence of anxiety, panic, and depressive disorders starting in service.  Since substance abuse is considered 'willful misconduct', it is not a service-connectible condition UNLESS it's secondary to another service-connected condition-which is not supported in this case."

Also, Dr. D addressed the Veteran's in-service, STR notations:  "(t)he only documentation we have that supports the veteran's claim of mental health problems starting in service, are a single Mental Status Evaluation Memorandum dated 8/4/04, stating the veteran has 'generalized anxiety disorder', with no psychiatric condition that would interfere with court martial procedures; and the veteran's  1/15/04 Report of Medical History, on which he claimed 'short breath', 'heart pounds hard', 'anxiety attacks given celexa', and 'depression.'  As already noted, all these symptoms are commonly seen in individuals with alcohol intoxication, withdrawal, and dependence. . . And, the veteran's self-reported  symptoms occurred at the tail end of three years of severe alcohol abuse; court-martial proceedings for three different AWOL's; and being incarcerated by the military for same (as per service personnel records).  Any anxiety and/or depression the veteran may have been experiencing in 2004 in service, can be easily explained by these factors . . . And in any case, the two brief, unelaborative documents referenced above, are not sufficient to counteract the substantial evidence that current (and past) mental symptoms are due to factors having nothing to do with service."

In December 2017, yet another VA provider reviewed the Veteran's claims file to determine the nature and etiology of any currently endured psychiatric disorder.  In the resultant report, Dr. L opined that, "(a)fter careful review  . . . it is the opinion of this Examiner that Veteran's primary diagnosis continues to be Alcohol Use Disorder which fails to be proximately due to, the result of or aggravated by any service-connected disability (to include any psychiatric disorder considered in this examination)."  Dr. L continued with, "Veteran fails to meet full DSM 5 diagnostic criteria for PTSD.  Veteran may be experiencing symptoms of alcohol induced mood disorder.  If Veteran is able to maintain a documented period of sobriety greater diagnostic clarification related to rule in / rule out alcohol induced mood disorder could be obtained."  The Board finds this examination is highly probative as it includes a thorough review of the Veteran's mental health history and provided a detailed explanation for the rationales reached.  

In a February 2018 post-remand brief, the Veteran's representative contends that, "claimed condition had its initial onset during his period of active military service. The appellant contends that his continued treatment for the claimed condition supports his position that the claimed condition is chronic."

In adjudicating the present claim, the Board has considered the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  Since identification of the nature and etiology of any currently endured psychiatric disorder lies outside the training, experience and education maintained by the Veteran, the Board must look to the expert opinions that have been supplied during the course of the Veteran's appeal.  See 38 C.F.R. § 3.159(a)(1); Layno, 6 Vet. App. at 469.  

Ultimately, the Board finds that the first two elements of a service-connection claim are found in the claims file; a current psychiatric disorder has been diagnosed, and the Veteran suffered an injury during active duty service.  However, the weight of the competent medical evidence does not support a nexus between the first two elements.   Instead, the preponderance of the medically competent evidence supports the Board's conclusion that any currently endured psychiatric disorder demonstrated by the Veteran was not incurred during active duty service, nor is his Alcohol Use Disorder secondary to a service-connected disability.  In reaching this decision, the Board acknowledges that the Veteran's service treatment record contain mental health notes showing that the Veteran experienced some mental health complaints at the time of his jaw injury; however, with regard to the question of whether such complaints are the initial manifestations of his currently diagnosed psychiatric condition, the Board has placed great weight on the conclusions of the 2016 and 2017 examiners that concluded that his current disabilities were not related to service and that the manifestation in service were either not indicative of a chronic disability or manifestations of a primary substance abuse disorder for which service connection may not be awarded.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety disorder and/or PTSD, is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


